DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-3 are objected to because of the following informalities:  Claim 1 line 5 should end in a semicolon (;). Claim 1 line 12, the phrase “of the of each” should be replaced with --of each--. Claim 2 line 4 and claim 3 line 5, the phase “is bent at a bent at an angle” should be replaced with –bent at an angle--. Appropriate correction is required.
Specification
The amendment filed 10/6/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Paragraph [00033] recites “a viewer may perceive that the centerline axis 401 of the threaded pedal hole 107 of forward-facing modified crank arm 102 is approximately at an angle that is less than 22.5 degrees higher than the centerline axis of the axle hole opening 106 of the forward-facing modified crank arm 102. A viewer may also perceive that the centerline axis 402 of the threaded pedal hole 109 of the rear facing modified crank arm 103 is approximately at an angle that is less than 22.5 degrees lower than the centerline axis of the axle hole opening 302 (not shown) of the rear facing modified crank arm 103.”  The amended subject matter above, which covers a specific range (refer to MPEP .
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 1 recites “the center of each elongated body is bent at an angle that is less than 22.5 degrees off center from the centerline axis of the elongated body.”  This  detail was not supported by the originally filed disclosure (including drawings) and is therefore considered new matter (see also new matter objection to the specification above).  Correction is required.
Claim 2 recites “the endmost end of the distal end is bent at an angle that is less than 22.5 degrees of elevation from the centerline of each elongated body.”  This  detail was not supported by the originally filed disclosure (including drawings) and is therefore considered new matter (see also new matter objection to the specification above).  Correction is required.
Claim 3 recites “the endmost end of the distal end is bent at an angle that is less than 22.5 degrees of depression from the centerline of each elongated body.”  This  detail was not supported by the originally filed disclosure (including drawings) and is therefore considered new matter (see also new matter objection to the specification above).  Correction is required.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
chiral symmetry” which is indefinite.  It’s not understood what is meant by “chiral symmetry” as the phrase is more commonly associated with particle physics. Correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as obvious over Chiang et al. US 2005/011303 (hereinafter “Chiang”).
Regarding claim 1, Chiang teaches a modified bicycle crank arm comprising: 
an axle (“axle” in [0015], shown in FIG. 7);
at least one sprocket (not labeled but shown in FIG. 7);
two elongated bodies (13, refer to FIG. 7, shows two members) having a proximal end and a distal end (12 or 22);

a centerline axis extending from the center of the axle hole opening of each elongated body through the middle of each elongated body; and
a threaded pedal hole (24) opening through each elongated body at the center of the endmost end of each distal end.
Chiang does not explicitly teach whereby the center of each elongated body is bent at an angle that is less than 22.5 degrees off center from the centerline axis of the elongated body, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to make the angle “less than 22.5 degrees off center from the centerline”, since it has been held that the general conditions of a claim are disclosed in the prior art, discovering the optimum working ranges only involves routine skill in the art to thereby increase pedal force while reducing the air resistance during riding.
Regarding claim 2, whereby the endmost end of the distal end is bent at a bent at an angle that is less than 22.5 degrees of elevation from the centerline axis of each elongated body  (FIGS. 7 and 8 shows wherein one of 22 and 12 is elevated and the other of 22 and 12 is depressed).
Regarding claim 3, whereby the endmost end of the distal end is bent at a bent at an angle that is less than 22.5 degrees of depression from the centerline axis of each elongated body (FIGS. 7 and 8 shows wherein one of 22 and 12 is elevated and the other of 22 and 12 is depressed).

Regarding claim 5, whereby the two elongated bodies are configured to be removably affixed to the axle.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Previously cited reference of Suga US 2003/075008 (FIG. 5) also appears to be another reference that can be used in a single reference 103 rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.